      Case: 3:19-cv-00399-MJN Doc #: 22 Filed: 11/20/20 Page: 1 of 2 PAGEID #: 601




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

SHARON STANFORD, et al.,

         Plaintiffs,                                     Case No. 3:19-cv-399

vs.

NORTHMONT CITY SCHOOLS, et al.,                          District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

 ORDER: (1) GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SECOND
 AMENDED COMPLAINT (DOC. 17); (2) DIRECTING PLAINTIFFS TO FILE THEIR
 SECOND AMENDED COMPLAINT WITHIN SEVEN (7) DAYS FROM THE ENTRY
  OF THIS ORDER; AND (3) DENYING DEFENDANTS’ MOTION TO DISMISS THE
  FIRST AMENDED COMPLAINT (DOC. 10) AS MOOT WITHOUT PREJUDICE TO
                                  REFILING
______________________________________________________________________________

         This civil case is before the Court on Plaintiffs’ motion for leave to file a second amended

complaint. 1 Doc. 17. Defendants filed a memorandum in opposition. Doc. 19. Thereafter,

Plaintiffs filed a reply. Doc. 20. The Court has carefully reviewed the foregoing, and the motion

is now ripe for decision.

         Pursuant to Fed. R. Civ. P. 15(a)(2), “[t]he [C]ourt should freely give leave when justice

so requires.” Accordingly, in the interest of justice, Plaintiffs’ motion for leave to file a second

amended complaint (doc. 17) is GRANTED. Plaintiffs are ORDERED to file their second

amended complaint within SEVEN (7) DAYS of the entry of this Order. Plaintiffs are ADVISED

that the second amended complaint supersedes any and all previously-filed complaints, and that


         1
          Plaintiffs filed their original complaint in this case on December 23, 2019. Doc. 1. On that same
day, Plaintiffs filed an amended complaint. Doc. 3. Thus, the complaint now proposed by Plaintiffs would
be their second amended complaint.

                                                    1
   Case: 3:19-cv-00399-MJN Doc #: 22 Filed: 11/20/20 Page: 2 of 2 PAGEID #: 602




the Court will proceed only with the parties and claims set forth in the second amended complaint.

Drake v. City of Detroit, 266 F. App’x 444, 448 (6th Cir. 2008).

        Because Defendants’ motion to dismiss (doc. 10) is directed to Plaintiffs’ first amended

complaint, the motion is DENIED AS MOOT AND WITHOUT PREJUDICE TO REFILE.

See Laning v. Doyle, No. 3:14–cv–24, 2014 WL 2805240, at *1–2 (S.D. Ohio June 20, 2014). In

other words, in granting Plaintiffs leave to file the second amended complaint, the Court makes no

finding on the merits of the arguments advanced by Defendants in their motion to dismiss and their

memorandum in opposition to Plaintiffs’ motion for leave (doc. 18). Instead, the Court will

consider those arguments should Defendants wish to assert them in a motion directed to Plaintiffs’

second amended complaint.

        IT IS SO ORDERED.



Date:   November 20, 2020                           s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States District Judge




                                                2
